DETAILED ACTION
This action is responsive to the Amendment filed on 11/23/2021.  Claims 31, and 36 have been amended.  Claims 41 and 42 have been added.  Claims 31, 32, 36-37 and 41-42 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive in part.
Applicant argues 1) Kang in view of Sato and Lee do not disclose the amended limitation; 2) the cited references do not disclose the newly added claim limitations.
Examiner respectfully disagrees.
1)  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As cited below, the Applicant piecemeal argument only argues the cited references individually, but as explained below, the combination of cited reference discloses the recited limitations.
control the electronic apparatus to connect with the external device that requested the [request] while the electronic apparatus is folded such that the first region and the second region face each other.  (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward and also as shown in Fig. 4 and [0055]-[0056] of Kang, where the UI of the display when folded, can still receive updates from counterpart, such as facebook, or chat messages as communication request from the counterpart to the folded device)
Lee discloses call requests where for accepting the call request, a second object for rejecting the call request and information corresponding the call request received from the external device (Fig. 8 and [0085]-[0087] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30) and based on a touch input on the first object while the electronic apparatus is folded and displays the first object, the second object and the information corresponding the call request on the portion of the first region of the flexible display; ([0085]-[0089] of Lee, “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call.”) in response to connecting with the external device while the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the external device” (Fig. 8 and [0085]-[0089] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30 and “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call”.  Hence the user can initiate the call and which mode the user wants (normal mode or speaker phone mode) via the speaker 131.  Also See Sato as cited above) while the electronic apparatus is folded such that the first region and the second region face each other (even though Sato discloses as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed, hence Sato discloses in response to being able to allow the phone to be folded where the first region and second region to face each other and still allow the second speaker 12 is be used)
2)  Kang and Sato and Lee disclose the electronic apparatus of claim 31, wherein the second region adjoins the first region, and wherein the first region and the second region are divided by the hinge that extends across the flexible display ([0275] of the Specification recites “For example, the folding line may be a line along which the flexible display 2710 folds due to a hinge unit that is provided on the electronic apparatus 100e” which under BRI, hinge is not a physical hinge, but an area where the phone can be folded, such as disclosed in Fig. 2 and [0053] of Kang, where the phone can be folded into 1/3) and is offset from a center line of the flexible display such that the first region is larger than the second region.  (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward)		

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 31-32 and 36-37 rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al (US 20130127918 A1) in view of Sato et al (US 20090104949 A1) and in further view of Lee (US 20100298033 A1).
 Referring to claims 31 and 36, Kang discloses an electronic apparatus, comprising:
a hinge ([0275] of the Specification recites “For example, the folding line may be a line along which the flexible display 2710 folds due to a hinge unit that is provided on the electronic apparatus 100e” which under BRI, hinge is not a physical hinge, but an area where the phone can be folded, such as disclosed in Fig. 2 and [0053] of Kang, where the phone can be folded into 1/3) configured to enable the electronic apparatus to be foldable; (as shown in Fig. 2 and [0054] of Kang, the display 20 is foldable, such as folding a portion like in UI 22, or UI 24)
a flexible display comprising a first region and a second region divided by the hinge, (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the folded region) wherein a portion of the first region is not covered by the second region while the electronic apparatus is folded such that the first region and the second region face each other; (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward)
a housing comprising a first part and a second part divided by the hinge, wherein the first part of the housing supports at least portion of the first region of the flexible display and the second part of the housing supports at least portion of the second region of the flexible display; (Fig. 3, [0054] of Kang, where the flexible display UI 33 having an outer shell, such as housing that protects the flexible display, which covers the entire flexible display area, where the housing having a first part and second part which covering the first and second part of the flexible display area) and
a processor (controller 160, [0031]) configured to:
in response to receiving a [request] from an external device while electronic apparatus is folded, control the flexible display to provide user interface, on the portion of the first region of the flexible display, wherein the user interface provided on the portion of the first region of the flexible display comprising a first object (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward and also as shown in Fig. 4 and [0055]-[0056] of Kang, where the UI of the display when folded, can still receive updates from counterpart, such as facebook, or chat messages as communication request from the counterpart to the folded device)
control the electronic apparatus to connect with the external device that requested the [request] while the electronic apparatus is folded such that the first region and the second region face each other.  (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward and also as shown in Fig. 4 and [0055]-[0056] of Kang, where the UI of the display when folded, can still receive updates from counterpart, such as facebook, or chat messages as communication request from the counterpart to the folded device)
Kang does not specifically disclose “a first speaker, located on a side on which the flexible display is located; a second speaker, located on a housing opposite to the side on which the flexible display is located” and “wherein the electronic device is apparatus so the second part of the housing in 
However, Sato discloses a first speaker, located on a side on which the flexible display is located; ([0185] of Sato, first speak/receiver 11 located in on a side on the inner surface of the foldable phone, as shown in Fig. 4) a second speaker, located on the housing opposite to the side on which the flexible display is located, wherein the second speaker is located in the second part of the housing; ([0185] of Sato, second speak 12 located in on a side on the outer surface of the inner surface, as shown in Fig. 4)
Sato further discloses wherein the electronic apparatus is folded so the second part of the housing in which the second speaker is located and the portion of the first region of the flexible display are faced in a same direction (as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed)
Kang and Sato are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato because doing so to allow the folded device to still be able to communicate with counterpart with multiple speakers for better communication output.
Kang in view of Sato do not specifically disclose [request] being a “call request” and at least one of objects being “for accepting the call request, a second object for rejecting the call request and information corresponding the call request received from the external device;” and “based on a touch input on the first object while the electronic apparatus is folded and displays the first object, the second while the electronic apparatus is folded such that the first region and the second region face each other. (even though Sato discloses as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed, hence Sato discloses in response to being able to allow the phone to be folded where the first region and second region to face each other and still allow the second speaker 12 is be used)
However, Lee discloses call requests where for accepting the call request, a second object for rejecting the call request and information corresponding the call request received from the external device (Fig. 8 and [0085]-[0087] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30) and based on a touch input on the first object while the electronic apparatus is folded and displays the first object, the second object and the information corresponding the call request on the portion of the first region of the flexible display; ([0085]-[0089] of Lee, “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call.”) in response to connecting with the external device while the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the external device” while the electronic apparatus is folded such that the first region and the second region face Fig. 8 and [0085]-[0089] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30 and “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call”.  Hence the user can initiate the call and which mode the user wants (normal mode or speaker phone mode) via the speaker 131.  Also See Sato as cited above)
Kang and Sato and Lee are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato and allowing the user to have call communication with counterpart when the phone is folded taught by Lee because doing so to allow the user to conveniently use the mobile terminal for call function with various graphical user interface, even when the phone is folded (Abstract of Lee).
	
 	Referring to claims 32 and 37, Kang and Sato and Lee disclose the electronic apparatus of claims 31 and 36, wherein the processor is configured to: in response to receiving the call request while the electronic apparatus is folded (Fig. 8 and [0085]-[0089] of Lee, “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a.” and as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed), control the flexible display to provide the user interface comprising an icon to accept a telephone call and an icon to reject the telephone call, and when the icon to accept the telephone call is touched via the user interface, control the electronic apparatus to connect with the external device that requested the call request. (Fig. 8 and [0085]-[0089] of Lee, “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a.”)

Allowable Subject Matter
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20100120470 A1):  A mobile terminal equipped with a flexible first display module and a second display module capable of receiving a touch input and a method of controlling the mobile terminal are provided.
Numano et al (US 20090088222 A1):  A mobile phone includes a microphone and a plurality of speakers, the mobile phone changes its configuration state into at least two states, a closed state in which the microphone is covered, and an open state in which the microphone is not covered.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145